Citation Nr: 1718486	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-31 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1815  for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from May 1958 to May 1974 and from February 1978 to November 1978.  The Veteran died in September 2008, and the appellant is the Veteran's daughter. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue on appeal was denied by the Board via a decision issued in December 2012, which found that, while the appellant did suffer from spina bifida, the weight of the probative evidence failed to demonstrate that the Veteran was a "Vietnam veteran" for the purpose of benefits under 38 U.S.C.A. § 1815.  Thereafter, the appellant appealed the adverse decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the Court held that the Board failed to provide an adequate statement of reasons and bases in support of the December 2012 decision.  The December 2012 Board decision was vacated and the issue was remanded to the Board for readjudication.  The Board remanded the claim in April 2015 to obtain additional information concerning the Veteran's service.


FINDINGS OF FACT

1.  The appellant has spina bifida. 

2. The appellant's father was a Veteran who had service in the Republic of Vietnam.   


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 38 U.S.C.A. § 1815 for a child born with spina bifida are met.  38 U.S.C.A. §§ 1802, 1805 (West 2014); 38 C.F.R. § 3.814 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).


Regulations and Analysis

VA benefits are awarded to an appellant who is a child of a Vietnam veteran or a veteran with covered Korean service and who suffers from spina bifida.  38 U.S.C.A. § 1805 (a); 38 C.F.R. § 3.814 (a).  Spina bifida means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814 (c)(4). 

A "Vietnam veteran" is a veteran who performed active military service in the Republic of Vietnam any time from January 9, 1962 to May 7, 1975, without regard to the characterization of that service. Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814 (c)(1).  

In this case, the evidence shows that the appellant has a diagnosis of spina bifida.  In an April 1991 private medical statement, a private physician noted that the appellant has numerous health problems, which include a history of spina bifida regarding placement of a cranial pressure (CP) shunt for treatment of hydrocephalus.  Additionally, an April 2005 Social Security Administration (SSA) decision notes the appellant's history of spina bifida. Therefore, the question remains whether the Veteran was a Vietnam veteran. 

The appellant alleges that the Veteran served in Vietnam during his military service. In support of the claim, she has submitted several lay statements from the Veteran's previous co-workers and neighbor.  In the March 2009 and April 2009 statements, the individuals stated that the Veteran informed them of spending time in Vietnam and being "in country" while in Vietnam.  It was also reported that the Veteran stated that he was stationed at the Da Nang Air Force Base in Vietnam.  

The Veteran's service personnel records indicate that he performed active military service from May 1958 to May 1974 and from February 1978 to November 1978. He had foreign service in Okinawa, Japan from September 1960 to February 1962 and in Thailand from January 1967 to December 1967 and from April 1971 to April 1972.  The service personnel records also show that he participated in the combat Vietnam Air Offensive Campaign and Vietnam Air Offensive Campaign Phase II from January 1967 to March 1967 and from March 1967 to December 1967, and was awarded the Vietnam Service Medal (VSM). 

A performance evaluation report dated December 1968 indicates that the Veteran received an Air Force Commendation Medal for his "outstanding performance of duty in Vietnam."  The Veteran's evaluation report dated December 1971 indicates that the Veteran served as an in-flight maintenance technician and that he flew on at least 35 combat missions.

The weight of the probative evidence demonstrates that the Veteran was a "Vietnam veteran."   38 C.F.R. § 3.814 (c)(1).   Thus, the appellant's claim for entitlement to VA benefits under 38 U.S.C.A. § 1815  for a child born with spina bifida is granted.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1815  for a child born with spina bifida is granted.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


